EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Douglas M. Hamilton on Dec 29, 2020.

The application has been amended as follows: 

Claim 1. (Currently Amended)	A monitoring system, the monitoring system comprising:
a user attached monitor device including:
 			a location determination circuitry operable to determine a location of the user attached monitor device;
	an attachment element configured to attach to a limb of an individual being monitored; 
	a wide area communication circuitry;
	a local communication circuitry operable to communicate with a user detached monitor device over a local communication link; and
	an alert circuitry configured to sense a violation and to communicate an alert corresponding to the violation to a central monitoring station via a 
	a location update circuity operable to transmit the location of the user attached monitor device to the central monitoring station via the wireless wide area network using the wide area communication circuitry;
the user detached monitor device including: 
	a display; and
	a non-transitory computer readable medium including instructions executable by a processor to:
		receive a context of the alert;
		format the context of the alert for the display; 
		display the formatted context of the alert via the display; and
display guidance to resolve the violation corresponding to the context of the alert.  
			[[.]]

 	Claim 2. (Currently Amended)	The monitoring system of claim 1, wherein the violation is a violation of an exclusion zone, wherein the non-transitory computer readable medium is a first non-transitory computer readable medium, wherein the processor is a first processor, and wherein the user attached monitor device further includes:
a second non-transitory computer readable medium including instructions executable by a second processor to determine the violation of the exclusion zone based at least in part on the location of the user attached monitor device. 


Claim 4. (Currently Amended)	The monitoring system of claim 1, wherein the violation is a tamper with the attachment element, wherein the user attached monitor device further includes:
a tamper detection determination circuitry operable to detect [[a]] the tamper with the attachment element.  


 	Claim 11. (Currently Amended)	The monitoring system of claim 1, wherein the non-transitory computer readable medium further includes instructions executable by the processor to open a communication port based at least in part on the alert.  


 Claim 13. (Currently Amended)	A method for monitoring an individual, the method comprising:
receiving a first data set via a first wireless wide area network communication circuit included in a user detached monitor device, wherein the user detached monitor device is associated with an individual being monitored;
transmitting a subset of the first data set from the user detached monitor device to a user attached monitor device via a first local communication circuit included in the user attached monitor device and a second local communication circuit included in the user detached monitor device, wherein the subset of the first data set includes 
wherein the user attached monitor device is attached to a limb of the individual being monitored using an attachment element; 
wherein when an attempt to remove the user attached monitor device from the limb of the individual being monitored is detected, the user attached monitor device communicates a tamper violation;
receiving a second data set via a second wireless wide area network communication circuit included in the user attached monitor device; and
transmitting a subset of the second data set from the user attached monitor device to the user detached monitor device via the first local communication circuit included in the user attached monitor device and the second local communication circuit included in the user detached monitor device.    


 	Claim 18. (Currently Amended)	A method for monitoring an individual, the method comprising:
using an attachment element to secure a user attached monitor device around a [[the]] limb of the individual, wherein the user attached monitor device includes: 
	a cellular telephone network communication circuitry; and
	a local communication circuitry operable to communicate with a user detached monitor device over a local communication link; and
receiving an alert from the user attached monitor device indicating a 
sending a context of the alert to a user detached monitor device associated with the individual, wherein the user detached monitor device includes: 
a display; and
a non-transitory computer readable medium including instructions executable by a processor to:
		receive the context of the alert;
		format the context of the alert for the display; 
		display the formatted context of the alert via the display; and
display guidance to resolve the violation corresponding to the context of the alert.


Claim 19. (Currently Amended)	The method of claim 18, wherein the violation is a violation of an exclusion zone, wherein the non-transitory computer readable medium is a first non-transitory computer readable medium, wherein the processor is a first processor, and wherein the user attached monitor device further includes:
a location determination circuit operable to determine a location of the user attached monitor device; and
a second non-transitory computer readable medium including instructions executable by a second processor of the user attached monitor device to determine the violation of the exclusion zone based at least in part on the location of the user attached monitor device. 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-8, 10-13, 15-16, 18-20, and 23-24 are indicated to be allowable as the closet prior art by Hall (Pub. No.: US 2007/0023496 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “the user detached monitor device including: … display guidance to resolve the violation corresponding to the context of the alert.” as recited in claims 1 and 18, and “receiving a second data set via a second wireless wide area network communication circuit included in the user attached monitor device; and transmitting a subset of the second data set from the user attached monitor device to the user detached monitor device via the first local communication circuit included in the user attached monitor device and the second local communication circuit included in the user detached monitor device.” as recited in claim 13 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/ZHEN Y WU/Primary Examiner, Art Unit 2685